Citation Nr: 1740426	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 60 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which granted an increased, 60 percent, disability rating for the Veteran's service-connected bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by audiometric test results corresponding to a numeric designation of Level VIII for his right ear and Level XI for his left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran's claim was filed as a fully developed claim (FDC).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA Medical Centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received October 2016. 

The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for increased disability compensation and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board also finds that the March 2017 VA examination is adequate, as it included a review of the claims folder and a history from the Veteran, as well as a reporting of audiometric testing and examination findings.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Board has considered the Veteran's and his daughter's assertions that the March 2017 VA audiometric examination did not adequately capture the severity of the Veteran's hearing loss disability in the context of daily life given that the VA examination was conducted in a quiet, sound controlled environment.  In that regard, in a letter dated in June 2017, the Veteran's daughter contended that a hearing evaluation in a sound proof booth produced much better results than her father's experiences in his day-to-day encounters with the outside world.  She indicated that the Veteran enjoyed interacting with employees and fellow Veterans at the Missouri Veteran's Home, but could not participate in activities at the home, such as church and bingo, because he could not hear above the background noise.  She reported that his conversations with other veterans were extremely difficulty, and that he could not even hear when someone spoke to him from across the table.   

As noted above, in considering the Veteran's and his daughter's assertions that the March 2017 VA audiometric examination did not adequately capture the severity of his hearing loss disability in the context of daily life, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has upheld VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Moreover, the Court recognized in Doucette v. Shulkin, 28 Vet. App. 366 (2017), that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, the Veteran's inability to hear or understand speech or to hear other sounds in various contexts were sufficiently measured during the VA examination and such functional effects are contemplated by the schedular criteria.

The Board also notes that in the substantive appeal (VA Form 9) received in July 2017, the Veteran stated that his ability to hear continued to deteriorate; that communication by phone had worsened and at times was next to impossible; that background noise made it virtually impossible to hear anything but bits and pieces of a conversation; that in the past his attempts to read lips and body language were often successful, but that "macular degeneration has taken away much needed eyesight in order to use these two skills"; and that in order to hear the television, it must be on the highest volume setting.  He requested a second evaluation to address the aforementioned issues.  However, a review of the record does not show that the Veteran's hearing loss has materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Rather, it appears the Veteran is requesting another hearing evaluation to address the effects of hearing on his everyday life as well as how his hearing is affected by background noise.  As will be more fully explained below, the Board finds that the impact of these factors on the Veteran's hearing has been assessed, and, therefore, the March 2017 examination report of record is adequate to adjudicate the increased rating claim and no further examination is necessary.
The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran contends he should be entitled to a higher rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100. 

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis. These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

VA audiological testing conducted in March 2017 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  70, 80, 85, and 95, for an average of 83, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 70, 80, 90, and 90, for an average of 83.  The speech recognition score, using the Maryland CNC Test, was 68 percent in the right ear and 28 percent in the left ear.  The examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work, noting that the Veteran reported he had difficulty understanding speech, particularly in the areas of background noise. 

Applying the March 2017 VA examination results to the Rating Schedule revealed numeric designations of Level VII for his right ear, and Level XI for his left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, results in a 60 percent rating for bilateral hearing loss. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results demonstrated a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in both ears.  Thus, evaluation under 38 C.F.R. § 4.86(a) is warranted.  Application of Table VIa to the results of the March 2017 VA examination yielded Roman numeral designations of VII for the Veteran's right ear and VII for his left ear.  C.F.R. § 4.86(b).  According to 38 C.F.R. § 4.86(a), the Roman numeral designation assigned to each ear will be from Table VI or Table VIa, whichever results in the higher numeral.  In that regard, the Board notes that the designations assigned via application of Table VI result in the same numeral for the right ear and a higher numeral designation for the left ear; thus, the numeral designations derived from Table VI will be used herein.  38 C.F.R. § 4.86(a).  

The Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered; thus, based on the audiometric findings of record, a rating in excess of 60 percent for bilateral hearing loss, is not warranted.  Lendenmann v. Principi, supra.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  

With respect to the first prong of Thun, the Board finds that the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As reported by the Veteran and his daughter, his hearing loss disability has caused difficulties functioning in social environments.  In that regard, they have reported that the Veteran's hearing loss manifested in difficulty understanding speech, particularly in the areas of background noise and difficulty with communication by phone that was at times was next to impossible.  They have also contended that in order to hear the television, it must be on the highest volume setting.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which [were/were not] demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran's only service-connected disability is his bilateral hearing loss.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 








ORDER

A rating in excess of 60 percent for bilateral hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


